Exhibit 10.36

 

Atlantic Power Services, LLC

November 11, 2019

 

Philip Daniel Rorabaugh

3 Allied Drive, Suite 155

Dedham, Massachusetts  02026

 

Dear Dan:

 

The purpose of this letter agreement (this “Agreement”) is to confirm the terms
regarding your separation of employment from Atlantic Power Services, LLC
(together with its current and former affiliates, parents and subsidiaries, and
each of their officers, directors, shareholders, members, owners, employees,
advisors, agents and assigns, the “Company”).  As more fully set forth below,
the Company desires to provide you with a severance package in exchange for
certain agreements by you.

I.         Separation of Employment. You acknowledge and agree that (i) your
employment with the Company terminates December 31, 2019 (the “Separation Date”)
and (ii) from and after the Separation Date, you shall have no authority and
shall not represent yourself as an employee or agent of the Company.  Subject to
your acceptance, this Agreement shall become effective on the day following the
last day of the Revocation Period (as defined below), such date the “Effective
Date.”

II.Severance. In exchange for the mutual covenants set forth in this Agreement,
the Company agrees to provide you with a severance payment equal to a lump sum
payment of $375,000.00, the equivalent of eighteen months of your base pay (the
“Severance Payment”), less all applicable federal, state, local and other
employment-related deductions.  As additional consideration for signing this
Agreement, the Company is prepared to provide you and your covered dependents
continued medical coverage for eighteen months from the first day of the month
immediately following the Separation Date, paid for by the Company via COBRA
(the “Severance Benefit”).  All of your outstanding notional share awards
granted under the Company’s long-term incentive plan shall vest in accordance
with the Sixth Amended and Restated Long-Term Incentive Plan of the Company.

You acknowledge and agree that the Severance Payment and Severance Benefit
provided in this Agreement is not otherwise due or owing to you under any
Company employment agreement (oral or written) or Company policy or practice,
and that the Severance Payment and Severance Benefit to be provided to you is
not intended to, and shall not constitute, a severance plan, and shall confer no
benefit on anyone other than the parties hereto.  You are not and shall not in
the future be entitled to any other compensation including, without limitation,
wages, bonuses, vacation pay, holiday pay or any other form of compensation or
benefit from the Company.  All payments, reimbursements and in-kind benefits
provided under this Agreement to the Participant shall be made or provided in
accordance with the requirements of Section 409A of the Internal Revenue Code of
1986, to the extent that such payments, reimbursements or in-kind benefits are
subject to Section 409A.

 

 



3 Allied Drive, Suite 155 | Dedham, MA | 02026

T: 617.977.2400| F: 617.977.2410



 

III.      Additional Covenants by You.  You expressly acknowledge and agree
that:

a.   you will return to the Company, and will not retain, all Company files and
documents (and any copies thereof in any form or media) and that you shall abide
by any and all contractual, common law and/or statutory obligations relating to
protection and non-disclosure of the Company’s trade secrets and/or confidential
and proprietary documents and information;

b.   all information relating in any way to the negotiation of this Agreement
shall be held confidential by you and shall not be publicized or disclosed to
any entity or person (other than an immediate family member, legal counsel or
financial advisor, provided that any such individual to whom disclosure is made
agrees to be bound by these confidentiality obligations), except as mandated by
state or federal law or as set out below;

c.   you will not make any statements that are professionally or personally
disparaging about, or adverse to, the interests of the Company including, but
not limited to, any statements that disparage any person, product, service,
finances, financial condition, capability or any other aspect of the business of
the Company, and that you will not engage in any conduct which is intended to
harm professionally or personally the reputation of the Company or any current
or former employee of the Company;

d.   you will not at any time for any reason whatsoever use or reveal to any
person or entity (both commercial and non-commercial) any Confidential
Information1 of the Company; provided that this restriction shall not apply
to:  (i) information that may be disclosed generally or is in the public domain
through no fault of yours; (ii) information received from a third party outside
the Company that was disclosed without a breach of any confidentiality
obligation; (iii) information approved for release by written authorization of
the Company; (iv) information that may be required by law or an order of any
court, agency or proceeding to be disclosed, but only to the extent such
disclosure is required; or (v) information reported to any governmental agency
or entity, including but not limited to the Department of Justice, in connection
with a possible violation of federal or state law or regulation; and

e.   a breach of any of the foregoing covenants by you shall constitute a
material breach of this Agreement and shall relieve the Company of any further
obligations hereunder and, in addition to any other legal or equitable remedy
available to the Company, shall entitle the Company to recover and you agree to
reimburse the Company for any Severance Payment(s) paid to you under this
Agreement.

 

 

--------------------------------------------------------------------------------

1 The term “Confidential Information,” as used in this Agreement, shall be given
its broadest possible interpretation under law and shall include, but not be
limited to, trade secrets, anything tangible or intangible or electronically
kept or stored, which constitutes, represents, evidences or records a secret
scientific, technical, merchandising, production or management information,
design, process, procedure, formula, invention or improvement; information
regarding plans for research, development, new products, marketing and selling,
business plans, budgets and unpublished financial statements, licenses, prices
and costs, suppliers and customers; information regarding the skills and
compensation of other employees of the Company; and any other confidential and
proprietary information and documents related to the Company.





2



 

 

IV.      Release of Claims.  You hereby agree and acknowledge that by signing
this Agreement, and for other good and valuable consideration provided for in
this Agreement, you, except as expressly provided below, are waiving and
releasing your right to assert any form of legal claim against the Company for
any alleged action, inaction or circumstance existing or arising from the
beginning of time through the Effective Date.  Your waiver and release herein,
except as expressly provided below, is intended to bar any form of legal claim,
charge, complaint or any other form of action (individually a “Claim” and
collectively, “Claims”) against the Company seeking any form of relief
including, without limitation, equitable relief (whether declaratory, injunctive
or otherwise), the recovery of any damages or any other form of monetary
recovery whatsoever (including, without limitation, back pay, front pay,
compensatory damages, emotional distress damages, punitive damages, attorney’s
fees and any other costs) against the Company, for any alleged action, inaction
or circumstance existing or arising through the Effective Date.

Without limiting the foregoing general waiver and release, you, except as
expressly provided below, specifically waive and release the Company from any
Claim arising from or related to your employment relationship with the Company
or the termination thereof, including, without limitation:

a.   claims under any state or federal discrimination, fair employment practices
or other employment related statute, regulation or executive order (as they may
have been amended through the Effective Date) prohibiting discrimination or
harassment based upon any protected status including, without limitation, race,
national origin, age, gender, marital status, disability, veteran status or
sexual orientation.  Without limitation, specifically included in this paragraph
are any Claims arising under the federal Age Discrimination in Employment Act,
the Older Workers Benefit Protection Act, the Civil Rights Acts of 1866 and
1871, Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991,
the Equal Pay Act, the Americans With Disabilities Act and any similar or other
State statute;

b.   claims under any other state or federal employment related statute,
regulation or executive order (as they may have been amended through the
Effective Date) relating to wages, hours or any other terms and conditions of
employment.  Without limitation, specifically included in this paragraph are any
Claims arising under the Fair Labor Standards Act, the National Labor Relations
Act, the Employee Retirement Income Security Act of 1974 (“ERISA”), and any
similar or other state statutes;

c.   claims under any state or federal common law theory including, without
limitation, wrongful discharge, breach of express or implied contract,
promissory estoppel, unjust enrichment, breach of a covenant of good faith and
fair dealing, violation of public policy, defamation, interference with
contractual relations, intentional or negligent infliction of emotional
distress, invasion of privacy, misrepresentation, deceit, fraud or negligence;

d.   any claims for accrued benefits earned and vested as of the Separation Date
maintained by the Company and governed by ERISA; and

e.   any other claim arising under local, state or federal law.





3



 

Notwithstanding the foregoing, this section does not:

 

a.   release the Company from any obligation expressly set forth in this
Agreement or from any obligation, including without limitation obligations under
the Workers’ Compensation laws, which as a matter of law cannot be released;

b.   prohibit you from filing a charge with the Equal Employment Opportunity
Commission, the Securities and Exchange Commission or any other federal or state
governmental agency for which your right to file charges is protected as a
matter of law (“Governmental Agencies”);

c.   prohibit you from participating in an investigation or proceeding by any
Government Agencies; or

d.   limit your right to receive an award for information provided to any
Government Agencies.

Your waiver and release, however, are intended to be a complete bar to any
recovery or personal benefit by or to you with respect to any Claim whatsoever,
except those which, as a matter of law, cannot be released.  In the event that
you successfully challenge the validity of the release with respect to the Age
Discrimination in Employment Act, the Company or any affected party sought to be
released hereunder may seek recovery from you of all amounts paid and the cost
of any benefits provided pursuant to this Agreement.  Nothing in this Agreement,
however, shall limit the right of the Company or any affected party sought to be
released hereunder to seek immediate dismissal of a charge on the basis that
your signing of this Agreement constitutes a full release of any rights you
might otherwise have to pursue the charge.

 

You acknowledge and agree that, but for providing this waiver and release, you
would not receive the Severance Payments provided to you under the terms of this
Agreement.

 

V.        Older Worker Benefit Protection Act Disclosure. You recognize that as
part of your agreement to release any and all Claims against the Company, you
are releasing Claims for age discrimination under the Age Discrimination in
Employment Act, although you have never asserted such Claims.  Accordingly, you
have a right to consider this Agreement for a period of up to twenty-one (21)
days before executing it (the “Review Period”), and you have an additional
period of seven (7) days after executing this Agreement to revoke it under the
terms of the Older Worker Benefit Protection Act (the “Revocation Period”).  If
you elect to revoke this Agreement, you must provide written notice of such
revocation to Jamie D’Angelo, Atlantic Power Corporation, 3 Allied Drive, Suite
155, Dedham, MA 02026 by no later than the end of the last day of the Revocation
Period.  If the last day of the Review Period and/or the Revocation Period falls
on a Saturday, Sunday or legal holiday in Massachusetts, then the last day of
the Review Period and/or the Revocation Period (as applicable) shall be deemed
to be the next business day after such Saturday, Sunday or legal holiday in
Massachusetts.

 

By your signature below, you represent and warrant that: (i) you hereby are
advised in writing, and that you have been so advised, to consult with an
attorney of your own choosing; (ii) you have been given a reasonable amount of
time to consider this Agreement of not less than twenty-one (21) days; (iii) you
fully understand the significance of the terms and conditions of this Agreement
and you have discussed them with your independent legal counsel, or have had a
reasonable opportunity to have done so; (iv) you agree to all the terms and
conditions of this Agreement without any coercion; (v)





4



 

you are signing this Agreement voluntarily and of your own free will, with the
full understanding of its legal consequences, and with the intent to be bound
hereby; and (vi) if you sign this Agreement during the Review Period prior to
the twenty-first (21st) day thereof, you are voluntarily and knowingly waiving
your twenty-one (21) day period to review and consider this Agreement.

 

VI.      Waiver of Employment.  You hereby waive and release forever any right
or rights you may have to employment with the Company and any affiliate thereof
at any time in the future and agree not to seek or make application for
employment with the Company or any affiliate thereof, unless agreed to in
writing by the Company.

VII.Entire Agreement; Modification; Waiver; Choice of Law; Enforceability; Jury
Waiver.  You acknowledge and agree that this Agreement supersedes any and all
prior or contemporaneous oral and/or written agreements between you and the
Company, and sets forth the entire agreement between you and the Company.  No
variations or modifications hereof shall be deemed valid unless in writing and
signed by the parties hereto.  The failure of the Company to seek enforcement of
any provision of this Agreement in any instance or for any period of time shall
not be construed as a waiver of such provision or the Company's right to seek
enforcement of such provision in the future.  This Agreement shall be deemed to
have been made in the Commonwealth of Massachusetts, shall take effect as an
instrument under seal within the Commonwealth of Massachusetts, and shall be
governed by and construed in accordance with the laws of the Commonwealth of
Massachusetts, without giving effect to conflict of law principles thereof.  You
agree that any action, demand, claim or counterclaim relating to the terms and
provisions of this Agreement, or to its formation or breach, shall be commenced
in the Commonwealth of Massachusetts, in a court of competent jurisdiction and
you further acknowledge that the venue for such actions shall lie exclusively in
the Commonwealth of Massachusetts, and that material witnesses and documents
would be located in the Commonwealth of Massachusetts.  BOTH PARTIES HEREBY
WAIVE AND RENOUNCE IN ADVANCE ANY RIGHT TO A TRIAL BY JURY IN CONNECTION WITH
SUCH LEGAL ACTION UNDER THIS AGREEMENT.  The provisions of this Agreement are
severable, and if for any reason any part hereof shall be found to be
unenforceable, the remaining provisions shall be enforced in full.

By executing this Agreement, you are acknowledging that you have been afforded
sufficient time to understand the terms and effects of this Agreement, that your
agreements and obligations hereunder are made voluntarily, knowingly and without
duress, and that neither the Company nor its agents or representatives have made
any representations inconsistent with the provisions of this Agreement.

 

This Agreement may be signed on one or more counterparts (including counterparts
delivered by facsimile or other electronic means), each of which when signed
will be deemed to be an original, and all of which together will constitute one
and the same agreement.

If the foregoing correctly sets forth your understanding, please sign, date and
return the enclosed copy of this Agreement to me at the Company within
twenty-one (21) days of its delivery to you.  Acceptance will be deemed complete
on mailing, postage prepaid.

[signature page follows]

 





5



 

 

 

 

 

Very truly yours,

 

 

 

ATLANTIC POWER SERVICES, LLC

 

 

 

Image [at20200331ex10364b803001.jpg]

 

Jamie D’Angelo on behalf of Atlantic Power Services, LLC

 

 

 

 

 

 

 

 

 

Acknowledged and Agreed:

 

 

 

s\Philip D. Rorabaugh

 

Philip Daniel Rorabaugh

 

 

 

 

Date:

11/14/2019

 

 

6

